DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 11, the last line, the term “polymer:” has been replaced with the term “polymer.”.
Applicants should note that the above amendment was made to overcome a minor informality in the claims to make the application allowable.  The examiner did not contact applicants or applicant’s representative since the above amendment was deemed to not materially affect the scope of the invention.  The examiner will consider a 312 amendment if applicants feel that the above amendment is more than correcting a minor informality. 

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: This application teaches a treatment agent applicable to a recording surface of a recording 

    PNG
    media_image1.png
    197
    538
    media_image1.png
    Greyscale

wherein R2 and R3 are each a substituted or non-substituted, straight-chain or branched-chain alkyl group, and the R2 and R3 are identical with each other or different from each other; X- is an anion; and wherein a number of the constituent represented by the formula (2) in the water-soluble polymer is in a range of 5 to 1000.  The closest prior art of record is US 2018/0311988, issued to Ito et al. and US 2019/0301085, issued to Ito et al., however, applicant’s statement pursuant to 35 USC 102(b)(2)(C), filed January 26, 2021, with respect to both references, is proper and this application is now allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE G KLEMANSKI whose telephone number is (571)272-1370.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HELENE KLEMANSKI/Primary Examiner, Art Unit 1734